UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2169


CHLOE EVA RANDOLPH,

                    Plaintiff - Appellant,

             v.

HOBBY LOBBY, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of the Eastern District of
Virginia, at Richmond. Henry E. Hudson, Senior District Judge. (3:19-cv-00460-HEH)


Submitted: March 12, 2020                                         Decided: March 16, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Chloe Eva Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chloe E. Randolph seeks to appeal the district court’s order dismissing her civil

complaint without prejudice. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2018), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). “An order dismissing a complaint without prejudice is not an appealable final

order under § 1291 if ‘the plaintiff could save [the] action by merely amending [the]

complaint.’” Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015)

(quoting Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993)). Because the grounds for the district court’s dismissal “did not clearly

preclude amendment,” id. at 630, we conclude that the court’s order is neither a final order

nor an appealable interlocutory or collateral order.

       Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for

lack of jurisdiction and remand to the district court with instructions to allow Randolph to

amend the complaint. Id. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                          DISMISSED AND REMANDED




                                             2